 



EXHIBIT 10.6

EMPLOYMENT AGREEMENT

          This AGREEMENT (the “Agreement”) dated as of the 29th day of
November 2004 is executed by and between CoStar Realty Information, Inc, a
Delaware corporation (for purposes of this Agreement other than Section 9
hereof, the “Company”), and Christopher Tully (the “Employee”). The effective
date of Employee’s employment with the Company shall be December 1, 2004 or such
other date as mutually agreed to by the Company and the Employee (the “Effective
Date”).

     The Company desires to employ the Employee to devote his full time and best
efforts to the business of the Company, and the Employee desires to be so
employed on the terms and conditions outlined below.

     The parties agree as follows:

     1. Employment. The Company agrees to employ Employee at the Company’s
offices in the Greater Washington, D.C. metropolitan area and Employee agrees to
be so employed, in the capacity of Senior Vice President of Sales and Customer
Service. Employee shall perform such functions and undertake such
responsibilities as are assigned from time to time by the Chief Executive
Officer of the Company or his delegate (the “Supervisor”).

     2. Term. The term of Employee’s employment under this Agreement shall
commence on the Effective Date and shall continue for the initial term of one
(1) year (the “Initial Term”), and for automatic and successive renewal terms of
one (1) year each (each, a “Renewal Term” and collectively, the “Renewal
Terms”), unless either the Company or Employee elects not to extend the term
beyond the Initial Term or any Renewal Term (herein, the Initial Term or a
Renewal Term is sometimes referred to as the “Current Term”) and gives to the
other party hereto written notice of termination at least three (3) months prior
to the end of the Initial Term or the Renewal Term.

     3. Full time and efforts. Employee shall diligently and conscientiously
devote substantially his full time and exclusive attention and best efforts to
the Company and his duties under this Agreement.

     4. Compensation.

          (a) Commencing as of the Effective Date of this Agreement, the Company
shall pay Employee base compensation for his services in the amount of $225,000
per year (the “Base Compensation”). Base Compensation shall be payable in
biweekly or such other installments as shall be consistent with the Company’s
payroll procedures for its employees.

          (b) In addition, Employee shall be eligible to earn an annual bonus
(the “Annual Bonus”) of up to 35% of Base Compensation for such year as
determined by the Supervisor and the Compensation Committee of the Board of
Directors based on the accomplishment of the Employee’s goals as determined by
the Supervisor. The Annual Bonus will be based on Base Compensation during each
calendar year. With respect to the calendar year ending December 31, 2004,
Employee’s bonus potential shall be calculated pro rata for the period from the
Effective Date through December

 



--------------------------------------------------------------------------------



 



31, 2004. Employee must be employed on the last day of the calendar year in
which the Annual Bonus is earned in order to receive any of the Annual Bonus.

          (c) In addition, Employee and the Company agree that Employee shall be
entitled to receive monthly sales commissions from the Company as more fully
described on Exhibit A attached hereto.

          (d) In addition, on the Effective Date, Employee will be awarded
65,000 stock options (the “Options”) in CoStar Group, Inc. (“CoStar”), the
Company’s parent, vesting one fifth on the Effective Date, one fifth on the six
month anniversary of the Effective Date, one fifth on the second anniversary of
the Effective Date, one fifth on the third anniversary of the Effective Date,
and one fifth on the fourth anniversary of the Effective Date. The Options shall
vest immediately in the event of a Change of Control of the Company. All
determinations regarding the Options shall be made in accordance with the terms
of CoStar’s 1998 Stock Incentive Plan. The exercise price for the Options shall
be the Fair Market Value (as defined in CoStar’s 1998 Stock Incentive Plan) of
the CoStar common stock on the Effective Date. In addition, the Supervisor shall
recommend to the Board of Directors that Employee receive a pro rata option
grant (or equivalent award of restricted stock) in 2005 based on Employee’s
service to the Company in 2004. It is expected that such options (or restricted
stock) would be granted in early 2005, at the time that the Board of Directors
approves options (or restricted stock) for other officers of the Company.

     5. Benefits. Employee shall be entitled to accrue four (4) weeks of paid
vacation time per year under the Company’s standard vacation policy. Employee
shall be entitled to participate in, and receive benefits from any insurance,
medical, disability, or pension plan of the Company for which Employee satisfies
the criteria for eligibility, and to other perquisites which may be in effect at
any time during the term hereof that are generally available to officers of the
Company. In the determination of eligibility of benefits, the terms of the
actual plan documents shall control.

     6. Expense reimbursement. The Company shall reimburse Employee for all
categories of expenses incurred in carrying out his duties under this Agreement
that are reasonable and necessary under the Company’s policies. Employee shall
present to the Company from time to time an itemized account of expenses to be
reimbursed pursuant to this Section 6 in any form generally required by the
Company.

     7. Termination without cause.

          (a) By the Company. The Company may terminate this Agreement without
cause (and regardless of the time periods and provisions in Section 2 hereof)
upon thirty (30) days written notice prior to such termination. In such an event
(other than a termination as provided for in Section 2), Employee shall, as
severance and liquidated damages and in consideration of his execution of a
complete and absolute release of the Company, its parent and its subsidiaries
and their respective officers, affiliates, employees and directors from any and
all claims, receive on a monthly basis, as if he had not been terminated, his
Base Compensation for the greater of (x) the term remaining under this Agreement
had he not been terminated or (y) nine months (for the avoidance of doubt, such
nine month period shall commence upon the date of the notice set forth in the
first sentence of this subsection 7(a)).

2



--------------------------------------------------------------------------------



 



          (b) Termination after merger or acquisition. In the event of the
merger of the Company or CoStar, or the acquisition, directly or indirectly, of
all or substantially all of the Company’s or CoStar’s assets or a controlling
interest in the voting shares of the Company or CoStar by an unaffiliated party
(a “Change of Control”), Employee may elect to treat that event as a termination
by the Company without cause unless the new party: (i) extends to him a
reasonable offer to (A) be retained by the Company in a position of
responsibility, authority and compensation comparable in material respects
(including location) to the position of Employee immediately prior to the Change
of Control, and (B) retain all rights accorded under this Agreement; and (ii) in
fact retains Employee in such capacity for at least six (6) months after the
Change of Control.

          (c) By Employee. Employee may without cause terminate this Agreement
by giving ninety (90) days written notice during the Initial Term or any Renewal
Term to the Company. In such event, at the sole discretion of the Company,
Employee shall continue to render all services through the date of termination.
Employee shall be paid the Base Compensation and earned commissions up to the
date of termination, but shall not receive any salary, commissions or bonus
payment thereafter.

     8. Termination for cause. The Company may terminate this Agreement (a) for
cause at any time by notifying Employee in writing of such termination and the
cause thereof or (b) in the event of Employee’s death or prolonged disability;
provided, however, that the only grounds constituting “cause” shall be:
(i) Employee’s gross negligence in the performance of his duties hereunder,
nonperformance, poor performance or mis-performance of such duties, or refusal
to abide by or comply with the directives of the Board of Directors of the
Company, his superior officers, or the Company’s policies and procedures
(including the provisions of Section 9) hereof which actions continue uncured
for a period of at least five (5) days after receipt by Employee of written
notice of the need to cure or cease or which recur thereafter; (ii) Employee’s
dishonesty, fraud, or misconduct with respect to the business or affairs of the
Company; (iii) Employee’s violation of any covenant in this Agreement;
(iv) Employee’s material violation of the Company’s Code of Conduct;
(v) Employee’s indictment for, conviction of, or guilty or nolo contendere plea
to, a felony; and (vi) Employee’s abuse of alcohol or drugs (legal or illegal),
other than legal drugs taken under the directions of a physician, that, in the
Company’s reasonable judgment, materially impairs Employee’s ability to perform
his duties hereunder. In any such event, Employee will forfeit all unvested
options and all claims to bonuses not yet awarded and paid, and will be paid
salary and commission, excluding bonus, through the date of the termination.

     9. Confidentiality, Non-Compete and Non-Solicitation Agreement.

          (a) Confidential Information. Employee agrees that during the course
of employment with the Company, Employee will learn, come into contact with and
have access to various trade secrets and other confidential information
(collectively, “Confidential Information”), which are the property of the
Company. This Confidential Information relates both to the Company, its
customers and its employees. Such Confidential Information includes, but is not
limited to: (i) financial and business information, such as information with
respect to costs, commissions, fees, profits, sales, markets, mailing lists,
strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(ii) product and technical information, such as product formulations, new and
innovative product ideas, methods,

3



--------------------------------------------------------------------------------



 



procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects;
(iii) marketing information, such as the identity of the Company’s customers,
distributors and suppliers and their names and addresses, the names of
representatives of the Company’s customers, distributors or suppliers
responsible for entering into contracts with the Company, the amounts paid by
such customers to the Company, specific customer needs and requirements, and
leads and referrals to prospective customers; (iv) personnel information, such
as the identity and number of the Company’s employees, their salaries, bonuses,
benefits, skills, qualifications, and abilities; and (v) research methods,
methods of compiling real estate information, methods of creating the Company’s
database, procedures, devices, machines, equipment, data processing programs,
software, computer models, research projects, and other means used by the
Company in the conduct of its business. Employee acknowledges and agrees that
the Confidential Information is not generally known or available to the general
public, but has been developed, compiled or acquired by the Company at its great
effort and expense. Confidential Information and Trade Secrets can be in any
form: oral, written or machine readable, including electronic files.

          (b) Non-Disclosure of Confidential Information. Employee acknowledges
and agrees that the Company is engaged in a highly competitive business and that
its competitive position depends upon its ability to maintain the
confidentiality of the Confidential Information. Employee agrees to treat all
Confidential Information in a secret and confidential manner and agrees he will
not, while employed by the Company and for so long thereafter that the pertinent
information remains confidential, directly or indirectly, without the prior
written consent of the Chief Executive Officer of the Company: (i) disclose or
divulge any Confidential Information to any person, entity, firm, or company,
unless compelled by a valid subpoena; or (ii) reproduce, copy or use any
Confidential Information in any manner other than to perform his or her
employment for the Company. Employee agrees that, given the nature of the
Company’s business and business plans there will never come a time when
disclosure of the Confidential Information would not be seriously injurious to
the Company.

          (c) Return of Material. Employee agrees to deliver to the Company,
immediately upon termination from employment or at any time the Company so
requests: (i) any and all documents, files, notes, memoranda, databases,
computer files and/or other computer programs reflecting any Confidential
Information whatsoever or otherwise relating to the Company’s business;
(ii) lists of the Company’s customers or leads or referrals to prospective
customers; and (iii) any computer equipment, home office equipment, automobile
or other business equipment belonging to the Company which Employee may then
possess or have under his control.

          (d) Non-Competition. Employee acknowledges and agrees that the Company
is engaged in a highly competitive business and, by virtue of Employee’s
position and responsibilities with the Company and Employee’s access to the
Confidential Information, engaging in any business which is directly competitive
with the business of the Company will cause it great and irreparable harm.
Accordingly, Employee covenants and agrees that so long as Employee is employed
by the Company and for a period of two (2) years after such employment is
terminated, whether voluntarily or involuntarily, Employee will not, without the
express written consent of the Chief Executive Officer of the Company, directly
or indirectly, own, manage, operate or control, or be employed in an executive,
management, sales, research, marketing, or customer service capacity (all areas
for which

4



--------------------------------------------------------------------------------



 



Employee had responsibility and/or involvement while employed by the Company),
by any company or other business engaged in the provision of commercial real
estate information or software or such other related business as the Company may
become engaged during Employee’s employment by the Company. Consistent with the
broad responsibilities of Employee on behalf of the Company and the geographic
territory serviced by the Company, this restriction shall apply in the United
States, the United Kingdom and any other country where the Company is operating
at the time Employee leaves employment with the Company. Employee and the
Company specifically agree that the companies restricted by this Agreement
include but are not limited to: LoopNet, Inc.; Xceligent; Black’s Guide; Dorey
Publishing; Commercial Search, Cityfeet, Octane Ventures, Officespace.com,
Marshall & Swift, Yale Robbins, Estates Gazette and REIS; provided, however,
that the foregoing covenant shall not be deemed to prohibit Employee from
acquiring as an investment not more than one percent (1%) of the capital stock
of a competing business whose stock is traded on a national securities exchange
or over-the-counter.

          (e) Non-Solicitation Of Customers. Employee acknowledges and agrees
that solely by reason of employment by the Company, Employee will come into
contact with some, most or all of the Company’s customers and prospective
customers and will have access to Confidential Information regarding the
Company’s customers as set forth above. Consequently, Employee covenants and
agrees that in the event of separation from employment with the Company, whether
such termination is voluntary or involuntary, Employee will not, for a period of
two (2) years following such termination, directly or indirectly, solicit or
initiate contact with any customer or prospective customer of the Company for
the purpose of providing, selling or soliciting to sell products and services of
the type offered by the Company for which Employee had responsibility or with
respect to which Employee obtained Confidential Information. This restriction
shall apply to any customer, former customer or prospective customer of the
Company with whom Employee had contact or about whom Employee obtained
confidential information or trade secrets during the last two (2) years of his
employment with the Company. For the purposes of this Section 9, “contact” means
interaction between Employee and the customer or prospective customer which
takes place to further the business relationship, or making sales to or
performing services for the customer or prospective customer on behalf of the
Company. A “prospective customer” shall mean a person that the Company or its
employees has contacted regarding selling or licensing its services or products.

          (f) Non-Solicitation Of Employees. Employee acknowledges and agrees
that solely as a result of employment with the Company, Employee will come into
contact with and acquire Confidential Information regarding some, most or all of
the Company’s employees. Accordingly, both during employment with the Company
and for a period of two (2) years thereafter, Employee shall not, either on
Employee’s own account or on behalf of any person, company, corporation, or
other entity, solicit for employment any employee of the Company with whom
Employee came into contact or about whom Employee obtained confidential
information, or cause or endeavor to cause any such employee of the Company to
leave employment with the Company.

          (g) Non-Solicitation of Potential Acquisition Candidates. Employee
acknowledges and agrees that solely by reason of employment by the Company,
Employee will learn, come into contact with and have access to Confidential
Information regarding the Company’s plans for future business, including
potential acquisitions or expansion. Consequently, Employee covenants and agrees
that in the event of separation from employment with the Company, whether

5



--------------------------------------------------------------------------------



 



such termination is voluntary or involuntary, Employee will not, for a period of
two (2) years following such termination, directly or indirectly and whether for
himself or any person, business or entity other than the Company or its
affiliates, solicit or initiate contact with any person, company or business who
was known to Employee to be a prospective acquisition candidate or the subject
of an acquisition analysis conducted by the Company, for the purpose of
establishing any business combination with such potential acquisition candidate.
Employee, to the extent lacking the knowledge described in the preceding
sentence, shall immediately cease all contact with any such prospective
acquisition candidate upon being informed that the Company had called upon such
candidate or made an acquisition analysis thereof.

          (h) Equitable Relief. Employee acknowledges and agrees that compliance
with the covenants set forth in this Agreement is necessary to protect the
business and goodwill of the Company and that any breach of Section 9 of this
Agreement or any subparagraph hereof will result in irreparable and continuing
harm to the Company, for which money damages may not provide adequate relief.
Accordingly, in the event of any breach or anticipatory breach of any portion of
this Section 9 by Employee, the Company and Employee agree that the Company
shall be entitled to the following particular forms of relief as a result of
such breach, in addition to any remedies otherwise available to it at law or
equity: (a) injunctions, both preliminary and permanent, enjoining or
restraining such breach or anticipatory breach, and Employee hereby consents to
the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys’ fees, incurred by the Company to enforce the provisions of this
Section 9.

          (i) Reasonableness of Covenants. Employee acknowledges and agrees that
his training, experience and technical skills are of such breadth that they can
be employed to Employee’s advantage in other areas which are not in direct
competition with the business of the Company on the date of termination of
Employee’s employment and consequently the foregoing obligations will not
unreasonably impair Employee’s ability to engage in business activity after the
termination of Employee’s employment. Employee further agrees that the covenants
contained in this Section 9 are reasonable in scope, do not constitute a
restraint of trade and are necessary for the protection of the Confidential and
Information.

          (j) Independent Agreement; Definition of “Company”. All of the
covenants in this Section 9 shall be construed as an agreement independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of Employee against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants. Upon termination of this Agreement for any reason, the
covenants specified in this Section 9 shall survive for the term specified
herein. For purposes of this Section 9, the term “Company” shall mean CoStar
Realty Information, Inc., its parent, and each of its parent’s direct and
indirect subsidiaries, and each of these entities’ predecessors in interest and
successors.

   10. Disclosure of Work Product.

          (a) Employee shall fully disclose to his Supervisor any idea,
invention, discovery, development, design, technique, improvement, plan, work of
authorship, computer

6



--------------------------------------------------------------------------------



 



software, data information, enhancement, or other work product, whether tangible
or intangible, developed by Employee, solely or jointly with others, during
Employee’s employment with the Company (1) made with the Company’s equipment,
supplies, facilities, trade secrets, or time; (2) that relate, at the time of
conception or reduction to practice to the Company’s business, or the Company’s
actual or demonstrably anticipated research; or (3) result from any work
performed by Employee for the Company (collectively the “Work Product”).

          (b) All Work Product shall be conclusively deemed to be conceived,
made, developed, reduced to practice, prepared, or otherwise created within the
scope of Employee’s employment and shall be the sole property of the Company.
Employee hereby irrevocably assigns to the Company all right, title, and
interest of whatever nature that Employee may have in the Work Product.

          (c) Employee shall, at the expense and on behalf of Employer, do all
acts and things requested by Employer for Employer to obtain, establish,
preserve, and protect Employer’s rights and interests in the Work Product,
including, but not limited to, preparing and signing such applications, papers,
instruments, and other documents as the Company may deem necessary for it, or
its nominee, to obtain and maintain patents, copyrights, trade secrets,
trademarks, and service markings within the United States or elsewhere or both.
Employee’s obligations under this Section 10(c) of this Agreement shall be in
effect at all times while Employee is employed by the Company and for three
years after Employee’s termination of employment with the Company.

     11. Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be given by certified mail, return
receipt requested, or by personal delivery (including by express courier) to the
parties at the following addresses (or such other addresses as either may
designate by notice in accordance with this section):

         

  (a)   If to the Company:  

      Andrew C. Florance

      Chief Executive Officer

      2 Bethesda Metro Center

      10th Floor

      Bethesda, Maryland 20814

      Telefax: 301-718-2444
 
            with a copy to:
 
       

      Carla J. Garrett

      General Counsel

      2 Bethesda Metro Center

      10th Floor

      Bethesda, Maryland 20814

      Telefax: 301-664-9176

7



--------------------------------------------------------------------------------



 



          (b) If to Employee, to the address set forth below Employee’s name on
the signature page of this Agreement.

     12. Arbitration

          (a) When Arbitration is Required. In the event of any dispute, claim
or controversy cognizable in a court of law between the Company and the Employee
concerning any aspect of the employment relationship, including disputes upon
termination, the parties agree to submit such dispute to final and binding
arbitration before a single arbitrator pursuant to the provisions of the
American Arbitration Association’s Employment Dispute Resolution Procedures. The
parties acknowledge that this obligation to arbitrate disputes applies to claims
for discrimination or harassment under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, Sections 1981 through 1988 of Title 42 of the United States Code, the
Maryland Fair Employment Practices Act, as well as any other federal, state, or
local law, ordinance, or regulation, or based on any public policy, contract,
tort, or common law or any claim for costs, fees, or other expenses including
attorney’s fees. All claims and defenses which could be raised before a
government administrative agency or court must be raised in arbitration and the
arbitrator shall apply the law accordingly. Employee and the Company further
agree that this duty to arbitrate extends not only to disputes between Employee
and the Company, but also to disputes between Employee and the Company’s
affiliates and the Company’s and its affiliate’s respective officers, directors,
employees and agents that arise out of Employee’s employment with the Company or
the termination of that employment.

          Notwithstanding the foregoing, Employee and the Company recognize and
acknowledge each party’s right to request injunctive relief under appropriate
circumstances from any court of competent jurisdiction, including but not
limited to injunctive relief for any violations of Sections 9 of this Agreement
by Employee. The parties being desirous of having any disputes resolved in a
forum having a substantial body of law and experience with the matters contained
herein, the parties agree that any proceeding for injunctive relief and that any
proceeding for any type of relief with respect to an alleged violation of
Section 9 of this Agreement shall be brought in the Circuit Court of Montgomery
County, Maryland, or in the United States District Court for the District of
Maryland and the parties agree to the jurisdiction thereof.

          (b) Time for Demanding Arbitration. Any demand for arbitration shall
be made in writing and served upon the other party to this Agreement. Such
demand shall be served no later than the expiration of the applicable statute of
limitation period under governing law for such dispute(s). Absent express
written agreement of the parties, this time period shall not be extended by
virtue of informal attempts to resolve the dispute.

          (c) Remedies. The arbitrator shall have the power to award any types
of legal or equitable relief that would be available in a court of competent
jurisdiction or administrative tribunal.

          (d) Final and Binding Arbitration. The decision of the arbitrator
shall be final and binding on the parties.

8



--------------------------------------------------------------------------------



 



          (e) No Deletion, Addition or Modification. The arbitrator shall have
no authority to add to, delete from, or modify in any way the provisions of this
Agreement.

          (f) Costs of Arbitration. The costs of commencing the arbitration and
the remainder of the arbitration fees will be paid by the Company.

          (g) Place of Arbitration. The arbitration hearing shall occur within
Montgomery County in the State of Maryland.

          (h) Time to Consider or Revoke Agreement. Employee acknowledges that
Employee’s acceptance of binding arbitration can be revoked any time within
seven (7) days of his signing this Agreement, but such revocation must be
submitted in writing and will result in his immediate termination and/or denial
of consideration for employment. Employee further acknowledges that he has had
at least 21 days to consider this Agreement and has decided to sign knowingly,
voluntarily, and free from duress or coercion.

     13. Waiver of Jury Trial. Employee and the Company agree that if for any
reason the arbitration provisions of this Agreement are declared unenforceable,
they waive any right they may have to a jury trial with respect to any dispute
or claim between them relating to any of the terms and conditions of this
Agreement, Employee’s employment with or termination from employment with the
Company, including, but not limited to, any of the claims enumerated in
paragraph 12(a) of this Agreement, as well as claims arising or relating to any
confidentiality agreement Employee may sign.

     14. Waiver of Breach. The waiver by either party of a breach of any
provisions of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach. A delay or failure by either party to exercise
a right under this Agreement, or a partial or single exercise of that right,
shall not constitute a waiver of that or any other right.

     15. Governing Law, Interpretation. The Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maryland. As
used herein, the term “including” means “including without limitation,” whether
or not such words of non-limitation are stated.

     16. Binding Effect. This Agreement shall be binding upon and share inure to
the benefit of the Company and its respective successors and assigns but the
rights and obligations of Employee are personal and may not be assigned or
delegated without the Company’s prior written consent.

     17. Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of counterparts, all of which when taken together shall
constitute one and the same Agreement.

     18. Entire Agreement Concerning Employment, Modification and Amendment.
This Agreement constitutes the entire Agreement between the parties as to
Employee’s employment and compensation therefor and supersedes and replaces any
and all agreements, written or oral, as to such matters. This Agreement may not
be modified or amended orally, but only by an agreement in writing, signed by
the party against whom enforcement of any waiver, change, modification,
amendment, extension, or discharge is sought, wherein specific reference is made
to this Agreement

9



--------------------------------------------------------------------------------



 



     19. Employability. Employee affirms he is not presently subject to a
restrictive covenant or other prior agreement which would prohibit or restrict
employment with the Company. If Employee learns or becomes aware or is advised
that he is subject to an actual or alleged restrictive covenant or other prior
agreement which may prohibit or restrict employment by the Company, Employee
shall immediately notify the Company of the same. Employee agrees that he shall
not disclose to the Company, use for the Company’s benefit, or induce the
Company to use any trade secret or confidential information he may possess
belonging to any former employer or other third party.

     20. Severability. If any term or provision of this Agreement or any portion
thereof is declared illegal or unenforceable by any court of competent
jurisdiction, such provision or portion thereof shall be deemed modified so as
to render it enforceable, and to the extent such provision or portion thereof
cannot be rendered enforceable, this Agreement shall be considered divisible as
to such provision which shall become null and void, leaving the remainder of
this Agreement in full force and effect.

10



--------------------------------------------------------------------------------



 



In witness whereof, Company and Employee have executed this Agreement, to be
effective as of the last date set forth below.

              Employee:       Company:
 
           
/s/ Christopher Tully
      By:   /s/ Andrew C. Florance
 
            Christopher Tully       Andrew C. Florance 20940 Lock Court      
Chief Executive Officer and President
Potomac Falls, VA 20165
           
703-948-7582
           
 
            Date: November 29, 2004       Date: November 29, 2004

11